Filed 10/4/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 196







In the Matter of the Guardianship of W.B.T., 

an Incapacitated Individual 



A.W., former Guardian, 		Petitioner



v.



W.B.T. and Alex Schweitzer, 

Successor Guardian, 		Respondents



W.B.T.,  		Appellant







No. 20160118







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



A.W., petitioner; no appearance.



W.B.T., appellant; on brief.



Guardianship of W.B.T.

No. 20160118



Per Curiam.

[¶1]	W.B.T. appeals a district court order appointing Alex Schweitzer as successor guardian of his estate.  W.B.T.’s sister, A.W., was appointed guardian of W.B.T.’s estate in 2014 after W.B.T. was diagnosed with chronic paranoid schizophrenia.  A.W. requested to be relieved of her duties as guardian because of a conflict between her and W.B.T.  After a hearing the court relieved A.W. of her duties and appointed Alex Schweitzer as successor guardian.  W.B.T. argues the guardianship should be terminated, or in the alternative, A.W. should remain as guardian.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers